—Motion by the appellant on appeals from two orders of the Supreme Court, Westchester County, both entered April 5, 1996, in effect, to waive the requirements of 22 NYCRR 670.10 (g) regarding certification of the record on appeal. By decision and order on motion of this Court dated December 12, 1996, the motion was *519referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion, the papers filed in opposition thereto, and upon the argument of the appeals, it is
Ordered that the motion is granted. Ritter, J. P., Sullivan, Goldstein and Lemer, JJ., concur.